Title: To Thomas Jefferson from Henry Dearborn, 17 August 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington August 17th. 1807
                        
                        I was the last evening honored with your letter of the 11th. enclosing a letter from Govr. Cabell, and your
                            answer, and a copy of a letter from yourself to the Govr. in relation to intercourse by Flags of Truce.—I have sealed,
                            and put into the post office your letter to the Govr. and herewith enclose his letter to you, together with one from
                            St. Louis with an affidavit from Timothy Kibby.—I can concieve of no objection to the course you have proposed in regard
                            to the organization of the volunteers, especially, if the Govr. confines himself to letters of instruction, to such
                            charactores as may be suitable for the respective commands of Compys,
                            Battalions &c. such letters of instruction, would in my opinnion, have all the usefull effect of Commissions, and
                            would guard against an improper multiplication of commissions. I presume that no material inconvenience will be
                            experienc’d from accepting the offers of volunteers in any district, altho the number may exceed the quota of the
                            District, for as they will not be under pay unless called into actual service, and as it is not probable that the whole
                            number held in rediness, will ever be called into the field at one time, there would be no difficulty in making such
                            arrangements, in case of a call for a part of the Militia, as would give a preference to all kind of volunteers, or draughted men.—the late heavy rains has so deranged the bridges &c as to have delayed the Southern mail, for two or three days,
                            which may account for the long passage of your letter of the 11th.
                  with the highest respect I am Sir your Obedt. Servt.—
                        
                            H Dearborn
                            
                        
                    